DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (US 2016/0268506, of record).
Regarding claim 11, Huang et al. discloses, as shown in Figures, a semiconductor structure for forming vertical crossbar resistive random access memory (RRAM) cells, the semiconductor structure comprising:
	U-shaped bottom electrodes (318,318’,320,322,322’);
	a conductive material (1102,1102’) disposed within the U-shaped bottom electrodes such that the conductive material completely fills an interior space of the U-shaped bottom electrode; 
a high-k material (310,310”) disposed in direct contact with sidewalls of the U-shaped bottom electrodes; and
	top electrodes (334,334’) constructed such that active areas of the RRAM cells are vertically aligned.

.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2016/0268506, of record) in view of Shin et al. (PN 7,297,997, of record).
Regarding claim 14, Huang et al. discloses the claimed invention including the semiconductor structure as explained in the above rejection.  Huang et al. does not disclose the bottom electrode is shared between neighboring RRAM cells.  However, Shin et al. discloses a bottom electrode (54) is shared between neighboring RRAM cells.  Note Figures of Shin et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the bottom electrode of Huang et al. being shared between neighboring RRAM cells, such as taught by Shin et al. in order to further improve the integration scale of the memory device and that multi-bits can be written in each unit cell.

Allowable Subject Matter
5.	Claims 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

6.	Claims 1-10 are allowed.

7.	The following is a statement of reasons for the indication of allowable subject matter:  
Applicant' s claims 1-10 and 15-20 are allowable over the references of record because none of these references disclose or can be combined to yield the claimed semiconductor structure for forming vertical crossbar resistive random access memory (RRAM) cells comprising a conductive material disposed within the U-shaped bottom electrode such that the conductive material completely fills an interior space of the U-shaped bottom electrode, a dielectric cap disposed in direct contact with a top surface of the U-shaped bottom electrode, a high-k material disposed in direct contact with sidewalls of the U-shaped bottom electrode and in direct contact with sidewalls of the dielectric cap, in combination with the remaining claimed limitations of claim 1; the claimed semiconductor structure comprising the high-k material being in direct contact with sidewalls of the dielectric cap, as recited in claim 15.

Response to Arguments
8.	Applicant’s arguments with respect to claim(s) 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666.  The examiner can normally be reached on Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897